Citation Nr: 1002344	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  08-05 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to an improved death pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and the Veteran's son, C.E.B., Jr.




ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to May 
1946.  The Veteran died in October 2006.  The appellant is 
his widow.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Department of Veteran's Affairs (VA) regional office (RO) 
located in Seattle, Washington that denied the appellant's 
claims for 
service connection for the cause of the Veteran's death.

In the May 2007 decision, the RO also denied entitlement to 
an increased evaluation for PTSD for accrued benefits 
purposes.  Although several of the appellant's statements in 
support of her appeal for service connection for the cause of 
the Veteran's death do discuss the subject of the severity of 
his PTSD, as that matter is relevant to that appeal, the 
appellant's accredited representative specified in a June 
2007 statement that her notice of disagreement (NOD) was 
limited to the claim of service connection for the cause of 
the Veteran's death.  Consequently, the Board finds that the 
accrued benefits claim is not presently before the Board.

The issue of entitlement to an improved death pension is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in October 2006.  The death certificate 
shows that the immediate causes of death were myocardial 
infarction and hypertension (listed in that order), that 
tobacco use contributed to the cause of death, and that other 
conditions contributing to the cause of death were 
posttraumatic stress syndrome (PTSD), chronic anxiety, sleep 
apnea, and obesity.

2.  The Veteran was service connected for PTSD (previously 
characterized as anxiety) and psoriasis at the time of his 
death.

3.  The preponderance of evidence is against a finding that a 
disability of service origin or a service-connected 
disability caused or contributed to the Veteran's death.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1310, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the appellant's claim for service connection 
for the cause of the Veteran's death, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5106, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is generally required 
to "notify the claimant and the claimant's representative, 
if any, of any information and any medical or lay evidence 
not previously provided . . . that is necessary to 
substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West 
Supp. 2009).  As part of that notice, VA must "indicate 
which portion of that information and evidence, if any, is to 
be provided by the claimant and which portion, if any, the 
Secretary . . will attempt to obtain on behalf of the 
claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2009).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  

In addition, during the pendency of this claim, the Court 
held in Hupp v. Nicholson that 38 U.S.C.A. § 5103(a) notice 
for dependency and indemnity compensation (DIC) cases 
generally must include: (1) a statement of the conditions, if 
any, for which a veteran was service-connected at the time of 
his death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  See Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  The Court also held in 
Hupp that where a claimant submits a non-detailed DIC 
application, VA is not obligated to inform the claimant of 
the specific reasons why any claim made during the deceased 
Veteran's lifetime was not granted.  See id.  

In this case, the Board finds that a VCAA letter dated March 
2007 substantially satisfied the notice requirements of the 
VCAA.  Specifically, the March 2007 letter explained that 
evidence was required showing that the condition that 
contributed to the Veteran's death was caused by an injury or 
disease that began in service.  The letter also advised the 
appellant of her and VA's respective responsibilities under 
the VCAA.  Although the letter did not specifically list the 
disabilities for which the Veteran had been awarded service 
connection, the appellant has demonstrated her knowledge of 
his past awards in several statements.  In fact, she has 
consistently argued that the Veteran's service-connected PTSD 
contributed to his death.  Under these circumstances, the 
Board finds that any error in the content of the VCAA notice 
is harmless.

Since the Board has concluded that the preponderance of the 
evidence is against the appellant's claim for service 
connection, any questions as to the appropriate disability 
rating or effective dates to be assigned are rendered moot, 
and no further notice is needed.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).

Under the VCAA, VA also has a duty to assist the appellant in 
the development of a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  In this case, the Veteran's 
relevant service treatment records, VA treatment records, and 
private treatment records are all in the claims folder.  The 
appellant has not referenced any outstanding, available 
records that she wanted VA to obtain or that she felt were 
relevant to the claim that have not already been obtained and 
associated with the claims folder.

The Board recognizes that the duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  The Board notes 
that VA obtained two medical opinions regarding the 
relationship between the Veteran's service-connected PTSD and 
the Veteran's cause of death.  As will be discussed in 
greater detail below, the Board finds these two medical 
opinions to be adequate upon which to base a decision, as 
both examiners reviewed the claims file, including all of the 
Veteran's relevant treatment records, and they provided 
rationales for their opinions.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  Accordingly, the Board will 
proceed to a decision on the merits.

II.  Analysis

In October 2006, the Veteran died, and the death certificate 
shows that the immediate causes of death were myocardial 
infarction and hypertension (listed in that order), that 
tobacco use contributed to the cause of death, and that other 
conditions contributing to the cause of death were PTSD, 
chronic anxiety, sleep apnea.  In November 2006, the 
appellant initiated her claim for service connection for the 
cause of the Veteran's death.

By way of background, the Board notes that, at the time of 
the Veteran's death, he was service connected for PTSD 
(previously characterized as anxiety), which was assigned a 
disability rating of 30 percent effective December 6, 2002.  
The Veteran was also service connected for psoriasis with a 
non-compensable rating.  

The appellant essentially contends that the stress from the 
Veteran's service-connected PTSD caused his hypertension and 
myocardial infarction, the primary causes of death listed on 
the Veteran's death certificate.  See Form 646, July 2009.  
The Board notes that the record does not indicate, nor does 
the appellant so claim, that the Veteran's myocardial 
infarction or hypertension had its onset in service or that 
his heart disease and hypertension were caused by any 
service-related injury or disease other than the Veteran's 
service-connected PTSD.

To warrant service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by active service was the principal or 
contributory cause of death. 38 U.S.C.A. § 1310 (West 2002 
and Supp. 2009); 38 C.F.R. § 3.312(a) (2009).  In order to 
constitute the principal cause of death, the service-
connected disability must be one of the immediate or 
underlying causes of death or otherwise be etiologically 
related to the cause of death.  38 C.F.R. § 3.312(b) (2009).  
For a service-connected disability to constitute a 
contributory cause of death, it must be shown that it 
contributed substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 2002 and Supp. 2009); 38 C.F.R. 
§ 3.312 (2009).

For veterans who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, including organic heart 
conditions, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1112(a)(1), 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).  

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially.  38 C.F.R. §§ 3.312(c)(1) 
(2009).  It is not sufficient that it casually shared in 
producing death, but rather it must be shown that there was a 
casual connection.  Id.

Where there are primary causes of death that by their nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, it would generally not 
be reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was itself of a progressive or debilitating nature.  
38 C.F.R. § 3.312(c)(4) (2009).  

As an initial matter, the Board further notes that there is 
no lay or medical evidence of any cardiovascular disease 
having been medically diagnosed within one year of discharge, 
and, therefore, there is no presumed service connection.  See 
38 U.S.C.A. §§ 1112(a)(1), 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2009).

The first documented evidence of record of any heart 
condition or hypertension are June and July 1989 treatment 
records prepared by Dr. R.P., a private physician with a 
sleep disorder facility, which records reflect that the 
Veteran presented complaining of chronic fatigue and 
sleepiness while driving (which had resulted in loss of 
control of his vehicle).  A diagnosis of sleep apnea was 
recorded.  The records include the following notation:

His cardiogram shows first degree heart block, as 
well as S1, S2, S3, suggestive of cor pulmonale.  
He has axis deviation which is suggestive of 
cardiac enlargement.

The above June and July 1989 private treatment records also 
include a notation that the Veteran had a "history of labile 
hypertension [that] may be associated with his obesity as 
well as with significant sleep apnea."  The records note a 
treatment plan of a CPAP machine as well as losing weight.



A January 1994 primary care physician private treatment 
record reflects that an impression of hypertension and a 
notation as follows:

Blood pressure is at 190/100.  This man who is 
probably 100 percent over his accepted weight seems 
to ignore his health. . . No treatment at this time 
until he agrees to come in for some kind of chronic 
evaluation.

A June 1997 treatment record prepared by Dr. G.M.G., another 
private physician with a sleep facility, reflects that the 
Veteran's weight was over 350 pounds, that he smoked over one 
pack of cigarettes per day, and that he continued using his 
CPAP machine for treatment of his sleep apnea.

A February 2002 VA treatment record reflects that the Veteran 
presented for an initial outpatient consultation and was 
diagnosed, among other things, with morbid obesity, cigarette 
abuse, hypertension, possible history of sleep apnea (based 
on the Veteran's reported treatment at the sleep facility and 
using a CPAP), and probable obstructive and restrictive 
pulmonary disease.  An echocardiogram revealed left axis 
deviation, right branch bundle block, and hypertension.  The 
Veteran was prescribed blood pressure lowering medication, 
strongly advised to quit smoking, and strongly advised to 
seriously attempt long term, significant weight loss.  He was 
also advised to check his blood pressure using a monitor at 
home.

A March 2003 VA PTSD examination report (relating to the 
Veteran's claim for service connection) reflects that the 
examiner diagnosed the Veteran with a history of PTSD (e.g., 
no current PTSD disorder was diagnosed).

An April 2005 VA PTSD examination report reflects that the 
Veteran was diagnosed with PTSD.  The examiner noted, 
however, that the Veteran's PTSD was mild to moderate in 
severity, and noted a mild degree of symptom magnification 
and embellishment by the Veteran.  The report also includes a 
note that the Veteran reported having smoked 1/2 pack of 
cigarettes per day since the age of 15.  The examiner also 
noted that the Veteran's medical history was significant for 
sleep apnea, obesity, hypertension, and heart problems.

A July 2006 VA PTSD examination report reflects a diagnosis 
of PTSD, that the Veteran's PTSD.  The examiner noted that 
the Veteran's PTSD was mild to moderate and did not affect 
his daily living.  In addition, the report notes that the 
Veteran was obese and that he discontinued treatment for his 
hypertension without medical advice.  The examiner noted that 
he strongly urged the Veteran (and the appellant as his wife) 
to seek medical treatment for the Veteran's various maladies 
as he had received no treatment for several years, and at 
that time he showed signs of difficulty getting out of his 
chair and walking and showed signs of "pitting" edema of 
both ankles.

A September 2006 new patient record prepared by Dr. G.M.G., 
reflects that the Veteran's recent lab work revealed mildly 
elevated B-type natriuretic peptide (BNP) at 196 "possibly 
indicating congestive heart failure."  An echocardiogram was 
ordered.  The private echocardiogram report from the Yakima 
Heart Center (ordered by Dr. G.M.G. at the sleep facility) 
reflects that the Veteran was diagnosed with a mildly 
enlarged left ventricle, and enlarged left atrium, thickened 
aortic valve with regurgitation, and mitral valve 
regurgitation.  A subsequent September 2006 private treatment 
record reflects that Dr. G.M.G. telephoned the Veteran to 
discuss the echocardiogram results, and that the appellant 
told Dr. G.M.G. that the Veteran had stopped taking his blood 
pressure medication.  A subsequent September 2006 record 
prepared by Dr. G.M.G. notes that the Veteran was "morbidly 
obese" with indications of hypertension and cardiac disease, 
including both right and left-sided heart failure and that 
the "CPAP does not appear to be adequate."

An October 2006 VA treatment record reflects that the Veteran 
left a voicemail message reporting that he had stopped taking 
his blood pressure medication and that he wanted to restart 
his medications.

Later, in October 2006, the Veteran died.  The private 
emergency department record (Prosser Memorial Hospital) 
reflects that the Veteran had gone into cardiac arrest, was 
found by a family member (the appellant), and that upon 
arrival CPR was in progress.  As noted above, the death 
certificate lists myocardial infarction and hypertension (in 
that order) as the primary causes of death.

In March 2009, a VA physician reviewed the claims file and 
opined that it was less likely than not that the Veteran's 
PTSD aggravated his coronary heart disease.  He further noted 
that the veteran's PTSD was not related to his coronary heart 
disease, and that the Veteran had several "very 
significant" non-service connected diagnoses that 
contributed to his myocardial infarction, including obesity, 
hypertension, sleep apnea, and tobacco use.

In April 2009, a VA psychiatrist reviewed the claims file and 
opined that the Veteran's death from myocardial infarction 
was not caused by his PTSD.  The VA psychiatrist opined that 
the Veteran had more than one condition that could have 
caused his myocardial infarction, to include sleep apnea, 
high blood pressure, tobacco smoking "being a very important 
one," and COPD.  Moreover, the VA psychiatrist noted that 
there was no clinical evidence of PTSD in the claims file 
since the Veteran's last examination (in July 2006), that, 
despite a PTSD diagnosis, the Veteran managed to complete his 
career as a teacher, maintain a 60-year marriage, and engage 
in real estate during his retirement.  The VA psychiatrist 
also noted the Veteran's history of non-compliance with 
taking his medications (for his hypertension).

The Board notes that none of the above treatment records 
relate the Veteran's PTSD (or anxiety) to his heart disease 
or hypertension.  Rather, all of the above treatment records, 
as well as the March and April 2009 VA examination reports, 
uniformly relate the Veteran's heart disease and hypertension 
to the Veteran's smoking, sleep apnea, and "morbid" obesity 
(over 350 pounds), as well as his failure to take his blood 
pressure medication.

In light of the above, the Board finds the opinions of the VA 
physician and psychiatrist dated March 2009 and April 2009 to 
be the most probative evidence of record with regard to 
whether the causes of the Veteran's death, myocardial 
infarction and hypertension, were either caused or aggravated 
by the Veteran's PTSD.  The VA physician and psychiatrist had 
an opportunity to review the entire claims file, including 
all of the treatment records, and they provided rationales 
for their conclusions.

The Board acknowledges the fact that the death certificate 
lists PTSD and "chronic anxiety" as contributing causes of 
the Veteran's death.  However, because no rationale is 
provided in the certificate, or in any accompanying 
documentation, the Board finds that this single notation has 
far less probative value than the two VA examiners' opinions 
dated March and April 2009.

The Board is sympathetic to the appellant's loss, and the 
Board acknowledges her lay contentions regarding the Veteran 
as well as the statements made by their son, C.E.B., Jr., at 
the Board hearing.  Certainly, they are competent to describe 
the Veteran's observable symptomatology, and there are 
instances in which lay testimony can serve to establish an 
association between service and the claimed disability or 
death for the purpose of establishing service connection.  
For example, a lay person may be competent to offer testimony 
on certain medical matters, such as describing symptoms 
observable to the naked eye, or even diagnosing simple 
conditions such as a dislocated shoulder, and their lay 
testimony as to a continuity of symptomatology can satisfy 
the requirements of McLendon.  However, the Board finds that 
a lay person is not competent to offer an opinion on a matter 
clearly requiring medical expertise, such as the degree to 
which his service-connected psychiatric disorder may have 
caused or aggravated his cardiovascular disease.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a Veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).

Thus, the Board has certainly taken into account their 
observations of the Veteran, and the appellant's assertion 
that the Veteran's PTSD contributed to his development of 
hypertension and heart disease.  The Board has also 
considered her assertion that his PTSD may have led to other 
problems that contributed to his death, such as his obesity 
and sleep problems.  However, as noted, the VA physician and 
psychiatrist both had an opportunity to review the entire 
claims file, including the treatment records therein, and 
they both cited to numerous factors that contributed to his 
death, including his obesity, sleep apnea, and smoking 
history, which demonstrates that they took into account his 
full medical history.  Nevertheless, both examiners concluded 
that his service-connected psychiatric disorder did not cause 
or aggravated the disabilities that resulted in his death.  
Again, the Board is sympathetic to the appellant for her 
loss; however, the Board ultimately places far more probative 
weight on the opinions of the two competent health care 
specialists than on the lay assertions of the appellant and 
her son.

In short, for the reasons expressed above, the Board 
concludes that the preponderance of evidence is against 
granting service connection for the Veteran's cause of death, 
and the benefit of the doubt rule provided in 38 U.S.C.A. 
§ 5107(b) is not for application.  There is not an 
approximate balance of evidence. See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).




ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.


REMAND

The appellant also seeks entitlement to an improved death 
pension.  See Claim, January 2007.  In a May 2007 rating 
decision, the RO denied the appellant's claim.  The appellant 
filed a statement in February 2008, which can be liberally 
construed as notice of disagreement with respect to the 
pension claim, and followed up with an August 2008 inquiry, 
but the Veteran has not received a Statement of the Case 
(SOC) on this issue.  Thus, this claim must now be remanded 
to allow the RO to provide the appellant with an appropriate 
SOC on this issue.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 
408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 
(1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16- 92).  This issue 
will be returned to the Board after issuance of the SOC only 
if perfected by the filing of a timely substantive appeal.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 
9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

Provide the appellant with an SOC 
addressing the issue of entitlement to an 
improved death pension.  The appellant 
should be informed that she must file a 
timely and adequate substantive appeal in 
order to perfect an appeal of this issue 
to the Board.  If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



 Department of Veterans Affairs


